Case 1:17-cv-02041-RJL Document 135-8 Filed 03/05/21 Page 1 of 6




               Exhibit 7
  Case 1:17-cv-02041-RJL Document 135-8 Filed 03/05/21 Page 2 of 6




Transcript of Mikhail Fridman
                       Date: November 17, 2020
   Case: Fridman, et al. -v- Bean LLC a/k/a Fusion GPS, et al.




Planet Depos
Phone: 888.433.3767
Email:: transcripts@planetdepos.com
www.planetdepos.com



         WORLDWIDE COURT REPORTING & LITIGATION TECHNOLOGY
     Case 1:17-cv-02041-RJL Document 135-8 Filed 03/05/21 Page 3 of 6




1                      UNITED STATES DISTRICT COURT
2                      FOR THE DISTRICT OF COLUMBIA
3       - - - - - - - - - - - - - x
4       MIKHAIL FRIDMAN, PETR             :
5       AVEN, and GERMAN KHAN,            :
6                         Plaintiffs, :
7           v.                            : No. 1:17-cv-2041 RJL
8       BEAN LLC a/k/a FUSION             :
9       GPS, and GLENN SIMPSON,           :
10                        Defendants. :
11      - - - - - - - - - - - - - X
12
13                    Deposition of MIKHAIL FRIDMAN
14                           Conducted Virtually
15                       Tuesday, November 17, 2020
16                                9:01 a.m. EST
17
18
19
20      Job No.:     328038
21      Pages 1 - 388
22      Reported by:      Debra A. Whitehead
     Case 1:17-cv-02041-RJL Document 135-8 Filed 03/05/21 Page 4 of 6


                              Transcript of Mikhail Fridman
                             Conducted on November 17, 2020               56


1       answered, referring to the discussion with
2       BuzzFeed's editor.
3             Q      Did you --
4             A      No.   I --
5             Q      -- contact anyone else, Mr. Fridman, to
6       help you correct the public record on what was
7       said in CIR 112?
8             A      No, nobody else.        You know, we have just
9       a couple of telephone conversation with the
10      BuzzFeed representatives.           And when, actually, I
11      made the decision to challenge this publication in
12      the court.
13            Q      And in 2016 and 2017 you had the means to
14      tell your version of the events to the public.
15                   Correct?
16            A      Sorry.    It was some kind of echo.           This
17      is -- could you repeat it again?
18            Q      In 2016 and 2017, did you have the means
19      to tell your version of events to the public?
20                   MR. LEWIS:      Objection to form.        I don't
21      know what "means to tell" is intended to convey.
22            A      So exactly what do you mean, means to


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
     Case 1:17-cv-02041-RJL Document 135-8 Filed 03/05/21 Page 5 of 6


                              Transcript of Mikhail Fridman
                             Conducted on November 17, 2020              57


1       tell?     Means whether I want -- could you just
2       rephrase your question.
3             Q      You have PAR people you pay.             Correct?
4             A      No.   I don't pay personally any PR
5       people.
6             Q      The entities in which you have an
7       ownership interest have PR personnel on the
8       payroll.     Correct?     Like Stuart Bruseth?
9             A      That's correct.
10            Q      Those entities put out press releases.
11                   Correct?
12            A      Say it again?
13            Q      Those entities and those professionals
14      issue press releases.         Correct?
15            A      You mean generally or on particular
16      topic?
17            Q      Generally.
18            A      Generally, yes.
19            Q      So you have PR vendors and the ability to
20      talk to the media and issue press releases.
21                   Correct?
22                   MR. LEWIS:      Objection.       Asked and


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
     Case 1:17-cv-02041-RJL Document 135-8 Filed 03/05/21 Page 6 of 6


                              Transcript of Mikhail Fridman
                             Conducted on November 17, 2020             58


1       answered.     He has already -- he has told you he
2       doesn't personally have any PR vendors.
3             A      Not -- not me personal.           The LetterOne
4       and Alfa-Bank or any other entity which have
5       relation, related to Alfa Group, would have a
6       chance to issue press releases.
7             Q      And you talked to the media --
8             A      And I --
9             Q      -- from time to time on your own.
10                   Correct?
11                   MR. LEWIS:      Objection to form.        When?
12                   Is it ever?
13            Q      Mr. Fridman, you talk to the media on
14      your own from time to time.            Correct?
15            A      That's correct.
16            Q      And you have the ability, if you want to,
17      to call up a reporter on an editor or a news
18      producer and tell them what you think and what you
19      know.     Correct?
20            A      In theory, yes.        But I am not doing that
21      normally.
22            Q      But you've done this in the past.


                                     PLANET DEPOS
                        888.433.3767 | WWW.PLANETDEPOS.COM
